                                           Case 3:20-cv-04009-EMC Document 52 Filed 09/13/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       DAVID AMBROSE,                                   Case No. 20-cv-04009-EMC
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING PLAINTIFF’S
                                   9              v.                                        MOTION FOR PRELIMINARY
                                                                                            APPROVAL OF CLASS ACTION
                                  10       THE KROGER CO.,                                  SETTLEMENT
                                  11                    Defendant.                          Docket No. 43
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          WHEREAS, the Plaintiff David Ambrose, on behalf of himself and all others similarly
                                  15   situated (“Plaintiff”) and Defendant The Kroger Co. (“Settling Defendant”), (collectively, the
                                  16   “Parties”) in the above-entitled Action have entered into a Stipulation of Settlement, filed July 29,
                                  17   2021 (the “Stipulation”)1, after arms-length settlement discussions conducted in good faith and
                                  18   with the assistance of an experienced mediator, Carl West;
                                  19          WHEREAS, the Court has received and considered the Stipulation, including the
                                  20   accompanying exhibits;
                                  21          WHEREAS, the Parties have made an application for an order preliminarily approving the
                                  22   settlement of this Action, and for its dismissal with prejudice upon the terms and conditions set
                                  23   forth in the Stipulation; and
                                  24          WHEREAS, the Court has reviewed the Parties’ application for such order, and has found
                                  25   good cause for same.
                                  26
                                  27
                                       1
                                  28    All capitalized terms herein shall have the same meanings as set forth in the Stipulation unless
                                       otherwise specifically defined.
                                            Case 3:20-cv-04009-EMC Document 52 Filed 09/13/21 Page 2 of 4




                                   1           NOW, THEREFORE, IT IS HEREBY ORDERED:

                                   2   A.      The Settlement Class Is Conditionally Certified

                                   3           1.     Pursuant to Federal Rule of Civil Procedure 23(b)(2), and for settlement purposes

                                   4   only, the Court hereby certifies the following Class:

                                   5                  all current and former purchasers of the Products in California who
                                                      purchased the Products during the Class Period. Excluded from the
                                   6                  Class are the judge to whom this case is assigned, any member of
                                                      the judge’s immediate family, and the judge’s staff and their
                                   7                  immediate families.
                                   8           2.     With respect to the Class and for settlement purposes only, the Court preliminarily

                                   9   finds the prerequisites for a class action under Federal Rules of Civil Procedure 23(a) and (b)(2)

                                  10   have been met, including: (a) numerosity; (b) commonality; (c) typicality; (d) adequacy of the

                                  11   class representatives and Class Counsel; and (e) that Settling Defendant has acted or refused to act

                                  12   in a manner that applies generally to the whole class such that injunctive relief is appropriate to the
Northern District of California
 United States District Court




                                  13   Class as a whole.

                                  14           3.     Pursuant to Federal Rule of Civil Procedure 23, the Court hereby appoints the

                                  15   Plaintiff in the Action – i.e., David Ambrose – as the class representative.

                                  16           4.     Having considered the factors set forth in Federal Rule of Civil Procedure 23(g)(1),

                                  17   the Court hereby appoints Mark N. Todzo and the Lexington Law Group as Class Counsel.

                                  18   B.      The Stipulation Is Preliminarily Approved and Schedule for Final Approval Hearing Set

                                  19           5.     The Court hereby preliminarily approves the Stipulation and the terms and

                                  20   conditions of settlement set forth therein, subject to further consideration at the Fairness Hearing

                                  21   described below.

                                  22           6.     The Court has conducted a preliminary assessment of the fairness, reasonableness,

                                  23   and adequacy of the Stipulation, and hereby finds that the settlement falls within the range of

                                  24   reasonableness meriting possible final approval. The Court therefore preliminarily approves the

                                  25   proposed settlement as set forth in the Stipulation.

                                  26           7.     Pursuant to Federal Rule of Civil Procedure 23(e), the Court will hold the hearing

                                  27   on final approval on September 30, 2021, at 1:30 p.m., in the Courtroom of the Honorable

                                  28   Edward M. Chen, United States District Court for the Northern District of California, San
                                                                                         2
                                            Case 3:20-cv-04009-EMC Document 52 Filed 09/13/21 Page 3 of 4




                                   1   Francisco Courthouse, Courtroom 5 - 17th Floor, 450 Golden Gate Ave, San Francisco, CA

                                   2   94102, for the following purposes:

                                   3                   (a)    finally determining whether the Class meets all applicable requirements of

                                   4   Federal Rule of Civil Procedure 23(a) and (b)(2) and, thus, the Class should be certified pursuant

                                   5   to Federal Rule of Civil Procedure 23(b)(2) for purposes of effectuating the settlement;

                                   6                   (b)    determining whether the proposed settlement of the Action on the terms and

                                   7   conditions provided for in the Stipulation is fair, reasonable and adequate and should be approved

                                   8   by the Court;

                                   9                   (c)    considering the application of Class Counsel for an award of attorneys’ fees

                                  10   and reimbursement of expenses, as provided for under the Stipulation;

                                  11                   (d)    considering the applications of Plaintiff for class representative incentive

                                  12   award, as provided for under the Stipulation;
Northern District of California
 United States District Court




                                  13                   (e)    considering whether the Court should enter the [Proposed] Final Settlement

                                  14   Order and Judgment;

                                  15                   (f)    considering whether the release of the Released Claims as set forth in the

                                  16   Stipulation should be provided; and

                                  17                   (g)    ruling upon such other matters as the Court may deem just and appropriate.

                                  18           8.      The Parties may further modify the Stipulation prior to the Final Approval Hearing

                                  19   so long as such modifications do not materially change the terms of the settlement provided

                                  20   thereunder.

                                  21           9.      All papers in support of the settlement and any application for an award of

                                  22   attorneys’ fees and expenses and/or class representative incentive awards must be filed with the

                                  23   Court and served at least seven days prior to the Fairness Hearing.

                                  24   C.      Notice to the Class is Not Required and Requests for Exclusion from the Class are Not

                                  25           Permitted

                                  26           10.     The Court finds that notice to the Class is not required. However, the Court directs

                                  27   Plaintiff’s counsel to post the settlement agreement, terms of the settlement, and fees requested on

                                  28   his website, and issue a press release alerting the public to the settlement and the settlement
                                                                                         3
                                          Case 3:20-cv-04009-EMC Document 52 Filed 09/13/21 Page 4 of 4




                                   1   documents available on the website. The Stipulation does not release any claims for monetary

                                   2   relief by absent class members. Such individuals are therefore not bound by the Stipulation for

                                   3   purposes of Federal Rule of Civil Procedure 23(e)(1)(B). See, e.g., Lilly v. Jamba Juice Co., 2015

                                   4   U.S. Dist. LEXIS 58451 (N.D. Cal. 2015).

                                   5          11.    The Class is certified pursuant to Federal Rule of Civil Procedure 23(b)(2) only, so

                                   6   all Class Members shall be bound by all determinations and judgments in the Action concerning

                                   7   the settlement. No requests for exclusion from the Class are allowed.

                                   8          This order disposes of Docket No. 43.

                                   9

                                  10          IT IS SO ORDERED.

                                  11

                                  12   Dated: September 13, 2021
Northern District of California
 United States District Court




                                  13

                                  14                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  15                                                   United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
